
	
		II
		110th CONGRESS
		2d Session
		S. 3727
		IN THE SENATE OF THE UNITED STATES
		
			December 10, 2008
			Mr. Brown (for himself
			 and Mr. Voinovich) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To require the designation of the Federal building
		  located at McKinley Avenue and Third Street, S.W., Canton, Ohio, as the
		  Ralph Regula Federal Building.
	
	
		1.Ralph Regula Federal
			 Building
			(a)DesignationThe Administrator of General Services shall
			 ensure that the Federal building located at McKinley Avenue and Third Street,
			 S.W., Canton, Ohio, is known and designated as the Ralph Regula Federal
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the Federal building
			 referred to in subsection (a) shall be deemed to be a reference to the
			 Ralph Regula Federal Building.
			(c)Effective
			 dateThis Act shall take effect on January 6, 2009.
			
